DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 7-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Pub. No. 2006/0051986 to Asai et al. (Asai”).
 	Regarding claim 1, Asai teaches a driving device, comprising a base and a housing with an axial direction (See Figure 1, reference number 1 is an electronic module socket for a camera module with reference number 2 the base and reference number 3 a housing, and an axial direction through the lens), the housing being polygonal in outer shape and comprising an outer peripheral side wall and a top wall connected to a front side of the outer peripheral side wall, the top wall being provided with an opening to allow light to pass therethrough (see reference number 3 housing in Figure 1 with four side walls and top surface, reference number 32, having an opening to allow light to pass), wherein, 
see reference number 33, each of the corners of reference number 3, shaped as a step): 
a step horizontal wall extending in a direction intersecting with the axial direction (the horizontal section of the step in reference number 33 intersects with the optical axis through the lens); 
the base comprises a protruding table protruding forward from the front side (see Figure 2, the base reference number 2 protrudes towards the front and it may be considered a table in shape); and 
a table surface of the protruding table is stuck to a rear side surface of the step horizontal wall (a surface of the protruding table is reference number 24 and this part engages with a rear side surface of the step horizontal wall of reference number 33, see paragraph [0032] and Figures 1-2, and Figure 8 showing the two parts contacting). 
 	Regarding claim 7, Asai teaches the driving device according to claim 1, wherein the base has a rectangular shape and the protruding tables are provided at four corner portions of the base (see Figure 2, the base reference number 2 is rectangular and has protruding tables 24 at the four corners). 
 	Regarding claim 8, Asai teaches the driving device according to claim 1, wherein engaging grooves are provided in the inner peripheral surface of the outer peripheral side wall of the housing, engaging members are provided at positions corresponding to the engaging grooves on the base, and the engaging members are fitted so as to be the groves of reference number 33 of the housing engage with grooves of reference number 24 of the base, see paragraph [0032]). 
Allowable Subject Matter
Claims 2-6, 9-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY R HSU whose telephone number is (571)270-3012. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on (571)272-7372. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 

AMY R. HSU
Examiner
Art Unit 2664



/AMY R HSU/Primary Examiner, Art Unit 2697